EXHIBIT 10.61

 

LOGO [g168890g15k36.jpg]

     

FTI Consulting, Inc.

3 Times Square

9th Floor

New York, NY 10036

 

212.247.1010 telephone

212.841.9350 facsimile

 

www.fticonsulting.com

CONFIDENTIAL

February 6, 2011

GSI Group, Inc.

GSI Group Corporation

MES International, Inc.

125 Middlesex Turnpike

Bedford, Massachusetts 01730

Attention:

Mr. John Roush

Dear Mr. Roush:

Re: Amendment #1 to Engagement Letter

The purpose of this letter is to amend certain terms of the current
understanding and agreement (the “Agreement”) between GSI Group, Inc., GSI Group
Corporation and MES International, Inc. (collectively, the “Client”) and FTI
Consulting, Inc. (“FTI”) dated May 6, 2010, concerning the Client’s engagement
of FTI to provide certain temporary employees to the Client to provide
post-petition crisis and turnaround management services (the “Services”). This
amendment is effective as of February 6th, 2011 (the “Amendment Date”).

Upon the Amendment Date, the first two paragraphs of Section 1 (“Temporary
Officers, Hourly Temporary Employees and Services”) will be deleted in their
entirety and replaced by the following:

FTI will provide Michael E. Katzenstein to serve on a part-time basis as the
Client’s Chief Restructuring Officer (the “CRO”) (the “Temporary Officer”)
reporting to the Chief Executive Officer (the “CEO”). The Temporary Officer, as
well as any additional Hourly Temporary Staff, (as defined below), shall have
such duties as the CEO may from time to time determine, and shall at all times
be subject to supervision by the CEO. Without limiting the foregoing, the
Temporary Officer, as well as any Hourly Temporary Staff, shall work with other
senior management of the Client, and other professionals, to provide the
Services.

In addition to providing the Temporary Officer, FTI will also provide the Client
with the services of Thomas A. Peterson on a substantially full-time basis and
Benjamin G. Miller on a part-time basis (the “Hourly Temporary Staff” and,
together with the Temporary Officer, the “FTI Professionals”), subject to the
terms and conditions of this Agreement. The Hourly Temporary Staff may be
assisted by or replaced by other FTI professionals reasonably satisfactory to
the Board and/or CEO, as required, who shall also become Hourly Temporary Staff
for purposes hereof. FTI will keep the CEO



--------------------------------------------------------------------------------

LOGO [g168890g15k36.jpg]

reasonably informed as to FTI’s staffing and will not add additional Hourly
Temporary Staff to the assignment without approval of the Client.

Upon the Amendment Date, the provisions establishing the monthly fee, comprising
the first two paragraphs of Section 2 (“Compensation to FTI”), will be deleted
in their entirety and replaced by the following:

For services rendered in connection with this assignment, the Client agrees to
pay FTI for the provision of Temporary Officer and additional Hourly Temporary
Staff at our normal hourly rates. Fees are payable in arrears and will be billed
not less frequently than monthly.

The normal hourly billing rates for professionals with the skills and experience
needed for engagements of this kind, for 2011 and which are subject to periodic
revision, are as follows: Senior Managing Directors - $820 to $895; Managing
Directors - $715 to $745; Directors - $595 to $640; Consultants - $315 to $500;

Except as expressly amended by this letter or made inapplicable after the
confirmation date by the confirmation of the Client’s chapter 11 plan, the
Agreement dated May 6, 2010 remains in full force and effect.

If this letter correctly sets forth our understanding, please so acknowledge by
signing below and returning a signed copy of this letter to us.

 

Very truly yours,

FTI CONSULTING, INC.

By:  

/s/ Michael E. Katzenstein

Name:

  Michael E. Katzenstein

Title:

  Senior Managing Director

 

-2-



--------------------------------------------------------------------------------

LOGO [g168890g15k36.jpg]

ACCEPTED AND AGREED this 3rd day of February, 2010.

GSI GROUP, INC.

 

By:

 

/s/ John Roush

  John Roush   Chief Executive Officer

Date:

 

2/3/11

GSI GROUP CORPORATION

 

By:

 

/s/ John Roush

  John Roush   Chief Executive Officer

Date:

 

2/3/11

MES INTERNATIONAL, INC.

 

By:

 

/s/ John Roush

  John Roush   Chief Executive Officer Date:  

2/3/11

 

-3-